Citation Nr: 1444024	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  02-20 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran is eligible for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery G.I. Bill benefits).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had service in the Marine Corps Reserves from June 3, 1998, to November 30, 1998.  It has not yet been determined whether his service was active duty service or active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 decision of the VA Regional Office (RO) in Atlanta, Georgia.  

In July 2003 and May 2007, the Veteran testified at hearings conducted before a Decision Review Officer and the undersigned, respectively.  Transcripts of both hearings have been associated with the claims file.

The case was remanded in September 2007 and April 2012 to obtain additional information.  As the Board's remand directives still have not been complied with, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, yet another remand is necessary.  The case has been remanded to obtain information to verify whether the Veteran's service was active duty or ACDUTRA.  In the most recent supplemental statement of the case (SSOC), the RO indicated a May 2013 response from the Department of Defense (DOD) showed the Veteran did not have active duty.  However, this response is not of record.  Moreover, other development such as obtaining the Veteran's pay information was not completed.  Therefore, a remand is necessary to complete the development sought by the Board in 2007 and 2012.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the response received from DOD in May 2013.

2.  Obtain appropriate evidence which clarifies whether the Veteran's period of service from June 3, 1998, to November 30, 1998, was active duty or active duty for training.  Attempts to clarify this period of service should include requesting the Veteran's entire personnel file from the National Personnel Records Center (NPRC) and the U.S. Marine Corps Headquarters, Personnel Management Support Branch, in Quantico, Virginia.  The appropriate service department should also be contacted and asked to provide any information regarding this period of service.
 
2.  Obtain any election/enrollment form pertaining to the Veteran which may indicate his participation in the Chapter 30 benefits program.  Attempts to obtain such evidence should include requests to the appropriate service department and the DOD.
 
3.  Request the Veteran's entire pay information record from the Defense Finance and Accounting Service (DFAS). 

4.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



